FILED
                             UNITED STATES DISTRICT COURT                            /JEc   l. 3 2008
                             FOR THE DISTRICT OF COLUMBIA                      Clerk Us o·          .
                                                                                 Sank · .    .strlct and
                                                                                       ruptcy COurts

                                                  )
Derian Douglas Hickman,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )   Civil Action No.    U 241 ()
                                                                           9
                                                  )
Freedom Liberty Independence Party et aI.,        )
                                                  )
               Defendants.                        )
------------------------------)

                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, has filed a complaint and an application to proceed in forma

pauperis. The application will be granted and the complaint will be dismissed.

       Complaints filed by pro se litigants are held to less stringent standards than are formal

pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Nonetheless, pro

se plaintiffs must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure states the

minimum requirements for complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint

contain a short and plain statement of the grounds upon which federal jurisdiction rests, a short

and plain statement showing that the plaintiff is entitled to relief, and a demand for judgment for

the relief sought. The minimum requirements Rule 8 imposes are designed to provide defendants

with sufficient notice of the claim or claims being asserted in order to allow defendants to

prepare a responsive answer and an adequate defense, and to determine whether the doctrine of

res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Further, compliance




                                                                                                           3
with Rule 8(a)'s requirements should provide a court with sufficient information to determine

whether it has jurisdiction over the claims.

          In its entirety, this one-page pro se complaint against the Freedom Liberty Independence

Party, the Federal Communications Commission, and the Department of Education states as

follows:

          Requesting information and civil court transcripts filings, for use in jury trial.
          Compensation for discrimination and lost business revenue. Also State
          Department trial transcripts. Compensation for property lost while awaiting court
          dates. Asking for trial by jury. 1 million dollars and documents.

Complaint at 1 (punctuation and spelling altered). This complaint does not present any factual

allegations that would support a claim against the defendants named, and thus does not include a

"short and plain statement showing that the plaintiff is entitled to relief," Rule 8, or provide the

defendants with sufficient notice of the claims against them. Accordingly, the complaint will be

dismissed for failure to comply with the requirements of Rule 8.

          Plaintiff has filed at least ten complaints this year, all of which have been dismissed in

screening because either the complaint is clearly frivolous and based on delusions or does not

meet the minimum standards required as set froth in Rule 8. 1 The plaintiff is advised that ifhe

persists in filing such complaints, this Court may restrict . a    1   ity   proceed in forma pauperis.

          A separate order accompanies this memo an




Date: /    t-/ j / ~1
              1         ,
                                                        United States District Judge


          In addition to this one and another submitted on December 3, 2009, plaintiff has filed at
          1
least eight other complaints. See Civil Action Nos. 09-342,09-359,09-816,09-974,09-1071,
09-1362,09-1616,09-2251.

                                                  -2-